                        UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-287-FDW-DCK

PCT, LTD and PARADIGM CONVERGENCE
TECHNOLOGIES CORPORATION,

                Plaintiffs,

        v.
                                                                          STIPULATED
ANNIHILARE MEDICAL SYSTEMS, INC., CLAY                                 PROTECTIVE ORDER
PARKER SIPES, and MARION E. PARIS,

               Defendants,

  v.

DARRYL LESLIE PATTERSON,

               Third-Party Defendant.


        It appearing that discovery in the above-captioned action is likely to involve the disclosure

of confidential information, which, if disclosed without adequate protection, is likely to cause

serious injury to the disclosing party, it is ORDERED as follows:

        1.     Any party to this litigation and any third-party shall have the right to designate as

“Confidential” and subject to this Order any information, document, thing, or portion thereof: (a)

that contains trade secrets, competitively sensitive technical, marketing, financial, sales or other

confidential business information, or (b) that contains private or confidential personal information,

or (c) that contains information received in confidence from third parties, or (d) which the

producing party otherwise believes in good faith to be entitled to protection under Rule 26(c)(1)(G)

of the Federal Rules of Civil Procedure and Local Rule 6.1. Any party to this litigation, or any




       Case 3:20-cv-00287-FDW-DCK Document 42 Filed 11/17/20 Page 1 of 10
third party covered by this Order, who produces or discloses any confidential material as described

above, including without limitation any information, document, thing, interrogatory answer,

admission, pleading, or testimony, shall mark the same with the foregoing or similar legend:

“CONFIDENTIAL” or “CONFIDENTIAL – SUBJECT TO CONFIDENTIALITY ORDER.”

       2.      Any party to this litigation and any third-party shall have the right to designate as

“Attorneys’ Eyes Only” and subject to this Order any information, document, thing, or portion

thereof that contains highly sensitive business or personal information, the disclosure of which is

highly likely to cause significant and potentially irreparable harm to an individual or to the business

or competitive position of the designating party. Any party to this litigation or any third party who

is covered by this Order, who produces or discloses any Attorneys’ Eyes Only material, including

without limitation any information, document, thing, interrogatory answer, admission, pleading,

or testimony, shall mark the same with the foregoing or similar legend: “ATTORNEYS’ EYES

ONLY” or “ATTORNEYS’ EYES ONLY – SUBJECT TO DISCOVERY CONFIDENTIALITY

ORDER.”

       3.      All Confidential material shall be used by the receiving party solely for purposes

of the prosecution or defense of this action, shall not be used by the receiving party for any

business, commercial, competitive, personal or other purpose, and shall not be disclosed by the

receiving party to anyone other than those set forth in Paragraph 4, unless and until the restrictions

herein are removed either by written agreement of counsel for the parties, or by Order of the Court.

It is, however, understood that counsel for a party may give advice and opinions to his or her client

solely relating to the above-captioned action based on his or her evaluation of Confidential




     Case 3:20-cv-00287-FDW-DCK Document 42 Filed 11/17/20 Page 2 of 10
material, provided that such advice and opinions shall not reveal the content of such Confidential

material except by prior written agreement of counsel for the parties, or by Order of the Court.

       4.      Confidential material and the contents of Confidential material may be disclosed

only to the following individuals under the following conditions:

       a.      Outside counsel (herein defined as any attorney at the parties’ outside law firms)

               and relevant in-house counsel for the parties;

       b.      Outside experts or consultants retained by outside counsel for purposes of this

               action, provided they have signed a non-disclosure agreement in the form attached

               hereto as Exhibit A;

       c.      Secretarial, paralegal, clerical, duplicating and data processing personnel of the

               foregoing;

       d.      The Court and court personnel;

       e.      Any deponent may be shown or examined on any information, document or thing

               designated Confidential if it appears that the witness authored or received a copy

               of it, was involved in the subject matter described therein or is employed by the

               party who produced the information, document or thing, or if the producing party

               consents to such disclosure;

       f.      Vendors retained by or for the parties to assist in preparing for pretrial discovery,

               trial and/or hearings including, but not limited to, court reporters, litigation support

               personnel, jury consultants, individuals to prepare demonstrative and audiovisual

               aids for use in the courtroom or in depositions or mock jury sessions, as well as




     Case 3:20-cv-00287-FDW-DCK Document 42 Filed 11/17/20 Page 3 of 10
                their staff, stenographic, and clerical employees whose duties and responsibilities

                require access to such materials; and

        g.      The parties. In the case of parties that are corporations or other business entities,

                “party” shall mean executives and other management level employees who

                participate in decisions with reference to this lawsuit.

        5.      Confidential material shall be used only by individuals permitted access to it under

Paragraph 4. Confidential material, copies thereof, and the information contained therein, shall

not be disclosed in any manner to any other individual, until and unless (a) outside counsel for the

party asserting confidentiality waives the claim of confidentiality, or (b) the Court orders such

disclosure.

        6.      With respect to any depositions that involve a disclosure of Confidential material

of a party to this action, such party shall have until thirty (30) days after receipt of the deposition

transcript within which to inform all other parties that portions of the transcript are to be designated

Confidential, which period may be extended by agreement of the parties. No such deposition

transcript shall be disclosed to any individual other than the individuals described in Paragraph

4(a), (b), (c), (d) and (f) above and the deponent during these thirty (30) days, and no individual

attending such a deposition shall disclose the contents of the deposition to any individual other

than those described in Paragraph 4(a), (b), (c), (d) and (f) above during said thirty (30) days.

Upon being informed that certain portions of a deposition are to be designated as Confidential, all

parties shall immediately cause each copy of the transcript in its custody or control to be

appropriately marked and limit disclosure of that transcript in accordance with Paragraphs 3 and

4.




      Case 3:20-cv-00287-FDW-DCK Document 42 Filed 11/17/20 Page 4 of 10
       7.      Material produced and marked as Attorneys’ Eyes Only may be disclosed only to

outside counsel for the receiving party, individuals listed in Paragraph 4(b), (c) and (d), and to

such other persons as counsel for the producing party agrees in advance or as Ordered by the Court.

Such material may also be used to question deponents who are current employees of the party who

produced the documents, so long as such deponent or fact witness authored or previously received

a copy of the document. Notwithstanding anything else to the contrary in this paragraph, to the

extent necessary for an understanding of such documents, outside counsel for the receiving party

may discuss the general nature of these documents with the party they represent, so long as this

discussion does not reveal the contents of the material designated as Attorneys’ Eyes Only.

       8.      If counsel for a party receiving documents or information designated as

Confidential or Attorneys’ Eyes Only hereunder objects to such designation of any or all of such

items, the following procedure shall apply:

       a.      Counsel for the objecting party shall serve on the designating party or third party a

               written objection to such designation, which shall describe with particularity the

               documents or information in question and shall state the grounds for objection

               within 30 days of receipt of the subject documents or information. Counsel for the

               designating party or third party shall respond in writing to such objection within 14

               days, and shall state with particularity the grounds for asserting that the document

               or information is Confidential or Attorneys’ Eyes Only. If no timely written

               response is made to the objection, the challenged designation will be deemed to be

               void. If the designating party or nonparty makes a timely response to such objection




     Case 3:20-cv-00287-FDW-DCK Document 42 Filed 11/17/20 Page 5 of 10
               asserting the propriety of the designation, counsel shall then confer in good faith in

               an effort to resolve the dispute.

       b.      If a dispute as to a Confidential or Attorneys’ Eyes Only designation of a document

               or item of information cannot be resolved by agreement, the proponent of the

               designation being challenged shall present the dispute to the Court initially by

               telephone, email, or letter, if permitted by the Court, before filing a formal motion

               for an order regarding the challenged designation. The document or information

               that is the subject of the filing shall be treated as originally designated pending

               resolution of the dispute.

       9.      All requests to seal documents filed with the Court shall comply with Local Civil

Rule 6.1.

       10.     If the need arises during trial or at any Hearing before the Court for any party to

disclose Confidential or Attorneys’ Eyes Only documents or information, it may do so only after

giving notice to the producing party and as directed by the Court.

       11.     To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential material that should have been designated as such, regardless of whether

the information, document or thing was so designated at the time of disclosure, shall not be deemed

a waiver in whole or in part of a party’s claim of confidentiality, either as to the specific

information, document or thing disclosed or as to any other material or information concerning the

same or related subject matter. Such inadvertent or unintentional disclosure may be rectified by

notifying in writing counsel for all parties to whom the material was disclosed that the material

should have been designated Confidential within a reasonable time after disclosure. Such notice




     Case 3:20-cv-00287-FDW-DCK Document 42 Filed 11/17/20 Page 6 of 10
shall constitute a designation of the information, document or thing as Confidential under this

Discovery Confidentiality Order.

       12.     When the inadvertent or mistaken disclosure of any information, document or thing

protected by privilege or work-product immunity is discovered by the producing party and brought

to the attention of the receiving party, the receiving party’s treatment of such material shall be in

accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or mistaken

disclosure of such information, document or thing shall not by itself constitute a waiver by the

producing party of any claims of privilege or work-product immunity. However, nothing herein

restricts the right of the receiving party to challenge the producing party’s claim of privilege if

appropriate within a reasonable time after receiving notice of the inadvertent or mistaken

disclosure.

       13.     No information that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on a non-

confidential basis, shall be deemed or considered to be Confidential material under this

Confidentiality Order.

       14.     This Confidentiality Order shall not deprive any party of its right to object to

discovery by any other party or on any otherwise permitted ground. This Confidentiality Order is

being entered without prejudice to the right of any party to move the Court for modification or for

relief from any of its terms.




     Case 3:20-cv-00287-FDW-DCK Document 42 Filed 11/17/20 Page 7 of 10
       15.     This Confidentiality Order shall survive the termination of this action and shall

remain in full force and effect unless modified by an Order of this Court or by the written

stipulation of the parties filed with the Court.

       16.     Upon final conclusion of this litigation, each party or other individual subject to the

terms hereof shall be under an obligation to assemble and to return to the originating source all

originals and unmarked copies of documents and things containing Confidential material and to

destroy, should such source so request, all copies of Confidential material that contain and/or

constitute attorney work product as well as excerpts, summaries and digests revealing Confidential

material; provided, however, that counsel may retain complete copies of all transcripts and

pleadings including any exhibits attached thereto for archival purposes, subject to the provisions

of this Confidentiality Order. To the extent a party requests the return of Confidential material

from the Court after the final conclusion of the litigation, including the exhaustion of all appeals

therefrom and all related proceedings, the party shall file a motion seeking such relief.



                                     Signed: November 16, 2020




     Case 3:20-cv-00287-FDW-DCK Document 42 Filed 11/17/20 Page 8 of 10
                                             EXHIBIT A

                          UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-287-FDW-DCK

PCT, LTD and Paradigm Convergence Technologies
Corporation,
             Plaintiffs,

   v.

Marion E. Paris, Jr., Clay Parker Sipes, and                                  AFFIDAVIT
Annihilare Medical Systems, Inc.,

                Defendants and Third-Party Plaintiffs,

   v.

Darryl Leslie Patterson,

                Third-Party Defendant.


I, _______________________________, being duly sworn, state that:

         1. My address is _______________________________________________.

         2. My present employer is ___________________________ and the address of my present

employment is _______________________________________________.

         3. My present occupation or job description is _______________________.

         4. I have carefully read and understood the provisions of the Confidentiality Order in this

case signed by the Court, and I will comply with all provisions of the Confidentiality Order.

         5. I will hold in confidence and not disclose to anyone not qualified under the

Confidentiality Order any confidential materials disclosed to me.

         6. I will limit use of any confidential material disclosed to me solely for purpose of this




        Case 3:20-cv-00287-FDW-DCK Document 42 Filed 11/17/20 Page 9 of 10
action.

          7. No later than the final conclusion of the case, I will return all confidential material and

summaries, abstracts, and indices thereof which come into my possession, and documents or things

which I have prepared relating thereto, to counsel for the party for whom I was employed or

retained. I declare under penalty of perjury that the foregoing is true and correct.



Dated:___________________                        _____________________________[Name]




     Case 3:20-cv-00287-FDW-DCK Document 42 Filed 11/17/20 Page 10 of 10
